Citation Nr: 0715050	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-24 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.  This case is currently before the Board of Veterans' 
Appeals (Board) on appeal of a September 2003 decision of a 
Decision Review Officer of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, which 
assigned an initial evaluation of 10 percent for PTSD, after 
granting service connection for this disability.  

The Board notes that in his November 2004 statement, the 
veteran's representative appears to be raising the issue of 
entitlement to service connection for Parkinson's disease.  
This issue has not been addressed by the RO.  Therefore, it 
is referred to the RO for appropriate action.  


REMAND

In August 2001, the Board remanded the veteran's claim for 
service connection for psychiatric disability, to include 
PTSD, for further action by the RO.  While the case was in 
remand status, the RO granted service connection for PTSD and 
the veteran perfected an appeal of the initial rating 
assigned for the disability.  The case has been certified for 
Board consideration of the initial-rating issue.

Although the issue remanded by the Board in August 2001 
included service connection for psychiatric disability other 
than PTSD and the veteran continues to contend that service 
connection is warranted for his bipolar disorder, the RO did 
not issue a supplemental statement of the case on the issue 
of entitlement to service connection for psychiatric 
disability other than PTSD.  This issue is inextricably 
intertwined with the initial-rating issue currently before 
the Board, and therefore must be addressed before the Board 
adjudicates the initial-rating issue.  

Furthermore, although bipolar disorder was diagnosed by 
history only on the most recent VA examination for 
compensation purposes in June 2003, the pertinent treatment 
records, to include a VA outpatient record dated in June 
2003, shows repeated diagnoses of bipolar disorder.  In 
addition, the most recent treatment record associated with 
the claims folder is dated in June 2003.

The record also reflects that the veteran has not been 
provided all notice required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In light of these circumstances, the case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, DC 
for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and notice that he should submit 
any pertinent evidence in his possession.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unsuccessful in 
obtaining any such evidence, it should 
document the efforts to obtain the 
records, and should request the veteran 
and his representative to provide a copy 
of the outstanding evidence to the extent 
they are able to.

3.  In any event, the RO or the AMC 
should obtain a copy of any pertinent VA 
treatment records for the period since 
June 2003.

4.  Then, the RO or the AMC should 
arrange for the 
veteran to be afforded a VA examination 
to determine 
the severity of his PTSD and the nature, 
extent and etiology of any other acquired 
psychiatric disorders found to be 
present.  The claims folder, to include 
a copy of this Remand, must be made 
available to and 
be reviewed by the examiner.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion, with respect 
to each acquired psychiatric disorder of 
the veteran, other than PTSD, as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
military service or was caused or 
chronically worsened by the service-
connected PTSD.  

In addition, the examiner should identify 
all current manifestations of the 
service-connected psychiatric disability 
and provide an opinion concerning 
the current degree of social and 
industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable.  In addition, the examiner 
should provide a GAF score with an 
explanation of the significance of the 
score assigned.  

To the extent possible, the 
manifestations of the service-connected 
psychiatric disability should be 
distinguished from the manifestations of 
any non service-connected psychiatric 
disability.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issues of entitlement to 
service connection for psychiatric 
disability other than PTSD and the issue 
of entitlement to a higher initial rating 
for psychiatric disability.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate action, if otherwise in 
order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



